DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on September 27, 2022 is acknowledged.  See attached Interview Summary.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 225.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 31 is objected to because of the following informalities:  it is recommended to amend the claim in line 5 to recite “…opening at a proximal portion of the trocar” to distinguish this proximal portion from the proximal portion of the inner tubular member in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the vacuum break" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this claim was examined as if depending on claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 20120316510) in view of Smith (US 20050171465).
Regarding claim 31, Ott discloses a method comprising: 
positioning a distal portion of a trocar (trocar sleeve 110 in fig. 2) into a patient cavity (fig. 2 shows the distal end of the trocar within cavity 10), the trocar comprising an outer tubular member (housing wall 112 in fig. 3) disposed about an inner tubular member (working channel wall 118 and curved section 142 in fig. 3 form an inner tubular member), wherein: 
the inner tubular member is formed with an opening at the distal portion (paragraph 29 discloses the distal end is open to permit a trocar 9 to pass through) and an opening at a proximal portion (central access port 136 in fig. 4), the openings being adapted to provide access to the patient cavity (paragraph 29 discloses the working channel provides access to the surgical cavity), wherein the inner tubular member further comprises a seal to deter the escape of gasses through a proximal portion of the inner tubular member (tool seal valve 121 in fig. 3; paragraph 30 discloses the valve prevents evacuation of contaminated gasses); 
the inner tubular member is separated from the outer tubular member by an inner wall (outer wall of working channel wall 118 in fig. 3; the examiner notes that this interpretation appears consistent with Applicant’s invention in fig. 2 which shows the wall 225 forming both the wall and the inner tubular member ); 
the trocar further comprises a second gas tubing connection fluidly connected to a lumen of the outer tubular member (flow regulation assembly 300 in fig. 3; paragraph 34); 
removing smoke from the patient cavity through the outer tubular member via the second gas tubing connection (paragraphs 40 and 41), wherein a vacuum source is coupled to the second gas tubing connection (“vacuum source” in fig. 2).
Ott further discloses the method step of insufflating the patient cavity while removing smoke (paragraph 9).  However, Ott does not explicitly teach or disclose the trocar further comprises a first gas tubing connection fluidly connected to a lumen of the inner tubular member; and supplying an insufflation gas to the patient cavity through the inner tubular member via the first gas tubing connection.
Smith teaches a trocar (pneumoperitoneum needle 200 in fig. 3) having an inner tubular member (tubular rod 206 in fig. 4) and a first gas tubing connection fluidly connected to a lumen of the inner tubular member (fig. 4 shows a conduit 212 connected to a passage 230 which is in communication with a lumen of the inner tubular member, as seen in fig. 6).  Smith further teaches the method step of  supplying an insufflation gas to the patient cavity through the inner tubular member via the first gas tubing connection (paragraph 63, fig. 6).  
Since Ott is directed towards insufflating a patient cavity (paragraph 9), it would have been obvious to have modified the method of Ott to include a first gas tubing connection fluidly connected to a lumen of the inner tubular member; and supplying an insufflation gas to the patient cavity through the inner tubular member via the first gas tubing connection, as taught by Smith.  This modification would obviate the need to operate a separate insufflator and would allow dual use of both instruments while insufflating the patient cavity.
Claim(s) 32, 34, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Smith, as applied to claim 31 above, and further in view of Lloyd (US 20090221963).
Regarding claim 32, modified Ott teaches all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the vacuum source is a portable vacuum source.
Lloyd teaches a trocar (trocar 14 in fig. 1) which is fluidly connected to a vacuum source (suction source 42 in fig. 1).  Lloyd further teaches that the vacuum source can be portable (paragraph 34).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the vacuum source of Ott to be portable, as taught by Lloyd, for the purpose of enabling the suction source to be moved around to accommodate a variety of setups.
Regarding claim 34, modified Ott teaches all of the limitations set forth in claim 31, as discussed above, but does not teach or disclose the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection.
Lloyd teaches a trocar (trocar 14 in fig. 1) which comprises a vacuum break (vacuum break device 26 in fig. 1 is shown to be connected to the trocar via tubing; the examiner notes that the claim does not presently require that the vacuum break be positioned within trocar) which is fluidly connected to a gas tubing connection (stopcock 16 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection, as taught by Lloyd.  This modification would improve patient safety by reducing the likelihood that a suction source will be applied to a patient’s organs during surgery (paragraph 4).
Regarding claim 35, in the modified method of Ott, Lloyd discloses the vacuum break comprises a flapper valve (valve 31 in fig. 2; paragraph 27 discloses the valve is a rubber flapper valve).
Regarding claim 36, modified Ott teaches all of the limitations set forth in claims  31 and 32, as discussed above, but does not teach or disclose the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection.
Lloyd teaches a trocar (trocar 14 in fig. 1) which comprises a vacuum break (vacuum break device 26 in fig. 1 is shown to be connected to the trocar via tubing; the examiner notes that the claim does not presently require that the vacuum break be positioned within trocar) which is fluidly connected to a gas tubing connection (stopcock 16 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection, as taught by Lloyd.  This modification would improve patient safety by reducing the likelihood that a suction source will be applied to a patient’s organs during surgery (paragraph 4).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Smith, as applied to claim 31 above, and further in view of Hoover (US 5159921).
Regarding claim 33, modified Ott teaches all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the vacuum source further comprises a centralized hospital vacuum system.
Hoover teaches a method of evacuating smoke from a patient cavity using a vacuum source (3:62-64).  Hoover further teaches that the vacuum source can be a centralized hospital vacuum system (4:13-17 discloses that the vacuum can be drawn using piped hospital vacuum).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the vacuum source of modified Ott to be a centralized hospital vacuum system, as taught by Hoover, for the purpose of reducing the number of components required in the operating room by obviating the need for a separate vacuum pump, thus increasing available space within the operating room.
Claim(s) 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Smith and in further view of Hoover, as applied to claims 31 and 33 above, and further in view of Lloyd.
Regarding claim 37, modified Ott teaches all of the limitations set forth in claims 31 and 33, as discussed above, but does not teach or disclose the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection.
Lloyd teaches a trocar (trocar 14 in fig. 1) which comprises a vacuum break (vacuum break device 26 in fig. 1 is shown to be connected to the trocar via tubing; the examiner notes that the claim does not presently require that the vacuum break be positioned within trocar) which is fluidly connected to a gas tubing connection (stopcock 16 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the trocar further comprises a vacuum break fluidly connected to the second gas tubing connection, as taught by Lloyd.  This modification would improve patient safety by reducing the likelihood that a suction source will be applied to a patient’s organs during surgery (paragraph 4).
Regarding claim 38, in the modified method of Ott, Lloyd discloses the vacuum break comprises a flapper valve (valve 31 in fig. 2; paragraph 27 discloses the valve is a rubber flapper valve).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Smith, as applied to claim 31 above, and further in view of Spearman (US 20040254524).
Regarding claim 39, modified Ott teaches all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the trocar further comprises a heater and a humidifier.
Spearman teaches a similar trocar (entry device 23 in fig. 1) which comprises a heater (heater 11 in fig. 1 is shown to be fluidically connected to device 23) and a humidifier (membrane tube 31 in fig. 3a; paragraph 39 discloses that the membrane tube allows water molecules to diffuse through the tube to increase the moisture content of the medical gas).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the trocar to further comprise a heater and humidifier.  Spearman teaches that this modification helps “condition” the medical gas to limit or inhibit cell stress or death (paragraph 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783